Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective August 22, 2022, the Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kevin Hill, Art Unit 1633, whose contact information is provided at the end of this Office Action.

Detailed Action
	This action is in response to the papers filed July 15, 2022. 

Amendments
           Applicant's response and amendments, filed July 15, 2022, to the prior Office Action is acknowledged. Applicant has withdrawn Claims 1-3. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, Claims 4-7, drawn to methods for treating/preventing macular degeneration comprising gene therapy products encoding soluble VEGF receptor variants.

Rejoinder
1. 	The restriction requirement between Groups I and II, as set forth in the Office action mailed on May 26, 2022, has been reconsidered. The restriction requirement is hereby withdrawn. Claims 1-3, directed to previously non-elected Group I are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-7 are pending and are under consideration. 
	
Priority
This application is a continuation of PCT/KR2018/011248 filed on September 21, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). While a certified copy of the foreign patent application KR 10-2018-0112734 filed on September 20, 2018 and KR-2017-0140190 filed on October 26, 2017 are provided with the instant application, a certified English translation of said foreign patent applications has not been provided.
A certified copy of the foreign patent application PCT/KR2018/011248 has not been filed with the instant application.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on July 10, 2020 and November 2, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
2. 	Claims 3 and 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of Claims 2 and 6, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The scope of rAAV serotypes is the same, per “another serotype of rAAV”.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “represented by” in Claims 1 and 5 is a relative term which renders the claims indefinite. The phrase “represented by” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The genus of soluble VEGF receptor variants that may or may not be considered to be “represented by” SEQ ID NO:1 is an arbitrary and subjective determination. 
Replacing the phrase “cDNA represented by SEQ ID NO:1” with the phrase “cDNA of SEQ ID NO:1” would render the rejection moot. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

4. 	Claim(s) 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a method of treating or preventing macular degeneration comprising administering a recombinant vector comprising a soluble VEGF receptor variant cDNA to a subject in need thereof. 
The recitation implies a genus of unrecited phenotypes by which “treating or preventing” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[9] discloses “beneficial therapeutic effects”, which is an arbitrary and subjective determination. 
[18] discloses choroidal neovascularization was inhibited and the size of the lesion was reduced. 
[19] discloses “a therapeutic effect for several years”. 
[29] discloses anti-angiogenic efficacy against neovascularization.
[30] discloses choroidal infiltration of inflammatory cells. 
[31] discloses infiltration and fibrosis of inflammatory cells. 
[32] discloses apoptosis (TUNEL-positive cells).
[46] discloses an inhibitory effect on retinal fibrosis.
[50] discloses anti-angiogenic, anti-inflammatory, and anti-fibrotic effects. 
[123] discloses “reduction of apoptosis”.
If there are multiple phenotypic results by which “treating or preventing” is determined, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

5. 	Claim(s) 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is directed to a method of treating or preventing macular degeneration comprising administering a recombinant vector comprising a soluble VEGF receptor variant cDNA to a subject in need thereof. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims are broad for reasonably encompassing a genus of unrecited phenotypes by which “treating or preventing” is to be determined and/or identified.
For example: 
[9] discloses “beneficial therapeutic effects”, which is an arbitrary and subjective determination. 
[18] discloses choroidal neovascularization was inhibited and the size of the lesion was reduced. 
[19] discloses “a therapeutic effect for several years”. 
[29] discloses anti-angiogenic efficacy against neovascularization.
[30] discloses choroidal infiltration of inflammatory cells. 
[31] discloses infiltration and fibrosis of inflammatory cells. 
[32] discloses apoptosis (TUNEL-positive cells).
[46] discloses an inhibitory effect on retinal fibrosis.
[50] discloses anti-angiogenic, anti-inflammatory, and anti-fibrotic effects. 
[123] discloses “reduction of apoptosis”.
If there are multiple phenotypic results by which “treating or preventing” is determined, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The claims are broad for encompassing a genus of structurally different recombinant vectors, e.g. plasmid, bacteriophage, viral vectors, or host cell genome editing [63].
The claims are broad for encompassing a genus of anatomically distinct administration routes, including subcutaneous, intradermal, intravenous, intramuscular, intraarticular, intrasynovial, intrasternal, intradural, intralesional, intracranial injection, infusion techniques, and intravitreal injection [44, 53]. 

The claims fail to recite, and the specification fails to disclose, a nexus between the required vector dosage(s), including rAAV vector dosage(s), to be administered and the corresponding anatomical administration route(s) so as to necessarily and predictably arrive real-world, clinically meaningful result(s) of: 
i) reducing apoptosis in the subject; 
ii) achieving anti-angiogenic efficacy against neovascularization in the subject; 
iii) reducing choroidal infiltration of inflammatory cells in the subject; 
iv) reducing retinal fibrosis in the subject; and/or
v) preventing macular degeneration in the subject.

The prior art is silent with respect to the genus of anatomically distinct administration routes, including subcutaneous, intradermal, intravenous, intramuscular, intraarticular, intrasynovial, intrasternal, intradural, intralesional, intracranial injection, and infusion techniques in order to deliver plasmids, bacteriophages, and/or viral vectors expressing soluble VEGFR-1 molecules so as to necessarily and predictably arrive real-world, clinically meaningful result treating or preventing macular degeneration in a subject. Rather, Constable et al (Phase 2a Randomized Clinical Trial: Safety and Post Hoc Analysis of Subretinal rAAV.sFLT-1 for Wet Age-related Macular Degeneration, EBioMedicine 14: 168-175, 2016; of record in IDS) taught a method of treating macular degeneration comprising administering a recombinant vector comprising a soluble VEGF receptor variant cDNA to a subject in need thereof (Title), whereby the rAAV vector was administered to the subject subretinally (pg 169, col. 2). 

The claims fail to recite, and the specification fails to disclose, a first plasmid dosage administered via a first administration route, e.g. intraarticularly, that is necessarily and predictably able to prevent macular degeneration in a subject, as opposed a second bacteriophage dosage administered via a second administration route, e.g. intradermally, that is unable to reduce retinal fibrosis in a subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. iintrasynovially, that is necessarily and predictably able to reduce apoptosis in a subject, but is unable to achieve anti-angiogenic activity, nor reduce choroidal infiltration of inflammatory cells, nor reduce retinal fibrosis, nor prevent macular degeneration, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via a first administration route, e.g. subcutaneously, that is unable to reduce angiogenic activity transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of preventing macular degeneration in the subject.
Rather, the specification working examples are limited to intravitreal injection of about 5x10^10 rAAV viral genomes/ml [102]. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of recombinant viral vectors administered at an enormous genus of unrecited and undisclosed vector dosages via the broad genus of anatomically distinct administration routes so as to necessarily and predictably arrive real-world, clinically meaningful result(s) of: 
i) reducing apoptosis in the subject; 
ii) achieving anti-angiogenic efficacy against neovascularization in the subject; 
iii) reducing choroidal infiltration of inflammatory cells in the subject; 
iv) reducing retinal fibrosis in the subject; and/or
v) preventing macular degeneration in the subject, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendall et al (Inhibition of vascular endothelial cell growth factor activity by an endogenously encoded soluble receptor, PNAS 90: 10705-10709, 1993; of record in IDS), as evidenced by GenBank U01134.1 (Human soluble vascular endothelial cell growth factor receptor (sflt) mRNA, 1994).
With respect to Claim 1, Kendall et al taught a recombinant expression vector (e.g., pg 10705, col. 2, sFLT cloning) encoding a soluble VEGF receptor variant cDNA comprising a nucleotide sequence that is 100% identical to SEQ ID NO:1 (search results available in SCORE, and as evidenced by GenBank U01134.1).
Thus, Kendall et al anticipate the claim. 

7. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosendahl et al (U.S. 2009/0163411). 
SEQ ID NO:1 encodes a sFlt1 variant of 656 amino acids, as shown below.
MVSYWDTGVLLCALLSCLLLTGSSSGSKLKDPELSLKGTQHIMQAGQTLHLQCRGEAAHKWSLPEMVSKESERLSITKSACGRNGKQFCSTLTLNTAQANHTGFYSCKYLAVPTSKKKETESAIYIFISDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVQISTPRPVKLLRGHTLVLNCTATTPLNTRVQMTWSYPDEKNKRASVRRRIDQSNSHANIFYSVLTIDKMQNKDKGLYTCRVRSGPSFKSVNTSVHIYDKAFITVKHRKQQVLETVAGKRSYRLSMKVKAFPSPEVVWLKDGLPATEKSARYLTRGYSLIIKDVTEEDAGNYTILLSIKQSNVFKNLTATLIVNVKPQIYEKAVSSFPDPALYPLGSRQILTCTAYGIPQPTIKWFWHPCNHNHSEARCDFCSNNEESFILDADSNMGNRIESITQRMAIIEGKNKMASTLVVADSRISGIYICIASNKVGTVGRNISFYITDVPNGFHVNLEKMPTEGEDLKLSCTVNKFLYRDVTWILLRTVNNRTMHYSISKQKMAITKEHSITLNLTIMNVSLQDSGTYACRARNVYTGEEILQKKEITIR
With respect to Claim 1, Rosendahl et al is considered relevant prior art for having disclosed soluble VEGFR1 (syn. sFlt-1) variants to inhibit the activity of VEGF (Abstract), wherein said sFlt-1 variant comprises domains 1-6, and may further comprise the last three amino acids of the domain [0013], hence the sFlt-1 protein truncations consist essentially of domains 1-6, and may include the last one, two, or three amino acids of the domain [0043]. 
	Rosendahl et al disclosed the recombinant sFlt variants are encoded by expression vectors, e.g. plasmid ([0088], Example 2).
Thus, Rosendahl et al anticipate the claim. 

8. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markovic-Mueller et al (Structure of the Full-length VEGFR-1 Extracellular Domain in Complex with VEGF-A, Structure 25: 341-352; available February 7, 2017), as evidenced by GenBank 5T89_X (sVEGFR1, amino acids 1-640, deposited by Markovic-Mueller et al; 2020). 
With respect to Claim 1, Markovic-Mueller et al is considered relevant prior art for having taught a recombinant expression vector, to wit, baculovirus expression vector (pg 342, col. 1) encoding recombinant soluble VEGFR1 variants, including sFlt-1 (D1-6), residues 1-660 (Supplementary Materials, Production and purification of recombinant proteins), whereby the D6 motif terminates at residue R654 (Figure 1a-b; pg 344, col. 1, “D6 (residues 555-654)”), whereby the sFlt-1 (D1-6), residues 1-660, construct comprises amino acids 1-656 of SEQ ID NO:1, plus four C-terminal amino acids, DQEA (GenBank 5T89_X; see also Kendall et al, 1993, Figure 1a). 
Thus, Markovic-Mueller et al anticipate the claim. 

9. 	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constable et al (Phase 2a Randomized Clinical Trial: Safety and Post Hoc Analysis of Subretinal rAAV.sFLT-1 for Wet Age-related Macular Degeneration, EBioMedicine 14: 168-175, 2016; of record in IDS). 
With respect to Claim 4, Constable et al taught a method of treating macular degeneration comprising administering a recombinant vector comprising a soluble VEGF receptor variant cDNA to a subject in need thereof (Title).
With respect to Claims 1 and 5, Constable et al taught wherein the soluble VEGF receptor variant (sFLT-1) cDNA is represented by SEQ ID NO:1. See discussion supra. The instant specification discloses that sFLT-1 is a soluble VEGF receptor [25] and comprises the many amino acid subdomains as does soluble VEGF receptor encoded by SEQ ID NO:1 [40].
With respect to Claims 2-3 and 6-7, Constable et al taught wherein the recombinant vector is adeno-associated virus (AAV) (Abstract, “rAAV.sFLT-1.AAV2 capsid”.
Thus, Constable et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Constable et al (Phase 2a Randomized Clinical Trial: Safety and Post Hoc Analysis of Subretinal rAAV.sFLT-1 for Wet Age-related Macular Degeneration, EBioMedicine 14: 168-175, 2016; of record in IDS) in view of Markovic-Mueller et al (Structure of the Full-length VEGFR-1 Extracellular Domain in Complex with VEGF-A, Structure 25: 341-352; available February 7, 2017), and Rosendahl et al (U.S. 2009/0163411).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
SEQ ID NO:1 encodes a sFlt1 variant of 656 amino acids, as shown below.
MVSYWDTGVLLCALLSCLLLTGSSSGSKLKDPELSLKGTQHIMQAGQTLHLQCRGEAAHKWSLPEMVSKESERLSITKSACGRNGKQFCSTLTLNTAQANHTGFYSCKYLAVPTSKKKETESAIYIFISDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVQISTPRPVKLLRGHTLVLNCTATTPLNTRVQMTWSYPDEKNKRASVRRRIDQSNSHANIFYSVLTIDKMQNKDKGLYTCRVRSGPSFKSVNTSVHIYDKAFITVKHRKQQVLETVAGKRSYRLSMKVKAFPSPEVVWLKDGLPATEKSARYLTRGYSLIIKDVTEEDAGNYTILLSIKQSNVFKNLTATLIVNVKPQIYEKAVSSFPDPALYPLGSRQILTCTAYGIPQPTIKWFWHPCNHNHSEARCDFCSNNEESFILDADSNMGNRIESITQRMAIIEGKNKMASTLVVADSRISGIYICIASNKVGTVGRNISFYITDVPNGFHVNLEKMPTEGEDLKLSCTVNKFLYRDVTWILLRTVNNRTMHYSISKQKMAITKEHSITLNLTIMNVSLQDSGTYACRARNVYTGEEILQKKEITIR

With respect to Claims 1 and 4-5, Constable et al taught a method of treating macular degeneration comprising administering a recombinant vector comprising a soluble VEGF receptor variant cDNA to a subject in need thereof (Title).
The sFlt-1 construct of Constable et al appears to be the naturally occurring sFlt-1 (see Kendal et al (1993, Figure 1), and thus is understood to have a C-terminal amino acid sequence shown below: 
SLQDSGTYACRARNVYTGEEILQKKEITIRGEHCNKKAVFSRISKFKSTRNDCTTQSNVKH

Constable et al do not teach the sFlt-1 variant consists of 656 amino acids encoded by SEQ ID NO:1, which has a C-terminal amino acid sequence shown below: 
SLQDSGTYACRARNVYTGEEILQKKEITIR
However, prior to the effective filing date of the instantly claimed invention, Markovic-Mueller et al is considered relevant prior art for having taught a recombinant expression vector, to wit, baculovirus expression vector (pg 342, col. 1; Supplementary Materials, Production and purification of recombinant proteins), encoding recombinant soluble VEGFR1 variants, including sFlt-1 (D1-6), residues 1-660. 
Markovic-Mueller et al taught the D6 motif terminates at residue R654 (Figure 1a-b; pg 344, col. 1, “D6 (residues 555-654)”), which corresponds to residue R656, as shown below:
SLQDSGTYACRARNVYTGEEILQKKEITIR
The expression construct Markovic-Mueller et al comprises four additional, wildtype C-terminal amino acids, DQEA (GenBank 5T89_X; see also Kendall et al, 1993, Figure 1a), as shown below:
SLQDSGTYACRARNVYTGEEILQKKEITIRDQEA

Similarly, Rosendahl et al is considered relevant prior art for having disclosed soluble VEGFR1 (syn. sFlt-1) variants to inhibit the activity of VEGF (Abstract), wherein said sFlt-1 variant comprises domains 1-6, and may further comprise the last three amino acids of the domain [0013], hence the sFlt-1 protein truncations consist essentially of domains 1-6, and may include the last one, two, or three amino acids of the domain [0043], as illustrated below: 
SLQDSGTYACRARNVYTGEEILQKKEITIR
SLQDSGTYACRARNVYTGEEILQKKEITIRD
SLQDSGTYACRARNVYTGEEILQKKEITIRDQ
SLQDSGTYACRARNVYTGEEILQKKEITIRDQE
	Rosendahl et al disclosed the recombinant sFlt variants are encoded by expression vectors, e.g. plasmid ([0088], Example 2).
	Rosendahl et al disclosed the sFlt-1 variants are useful for the treatment of conditions characterized or caused by abnormal or excessive angiogenesis, e.g. retinopathy and choroidal neovascularization [0075]. 
	
Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the synthesis of recombinant proteins, including sFlt-1 variants. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first sFlt-1 variant, as taught by Constable et al, with a second sFlt-1 variant, i.e. a variant encoded by SEQ ID NO:1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first sFlt-1 variant with a second sFlt-1 variant, i.e. a variant encoded by SEQ ID NO:1, because those of ordinary skill in the art previously recognized that the naturally occurring sFlt1 (D1-D6) comprise amino acids 1-656 of SEQ ID NO:1, with additional C-terminal, intron-encoded 31 amino acids (Kendall et al, Figure 1). Markovic-Mueller et al successfully demonstrated the ability to express recombinant sFlt1 (D1-D6) comprise amino acids 1-656 of SEQ ID NO:1, with four additional C-terminal amino acids, lacking the 31 intron-encoded amino acids of naturally-occurring sFlt1 (D1-D6), and taught that the D6 motif terminates at residue R656 (Figure 1a-b; pg 344, col. 1, “D6 (residues 555-654)”; syn. 557-656 of SEQ ID NO:1). Rosendahl et al disclosed sFlt variants consisting essentially of domains 1-6, and may include the last one, two, or three amino acids of the domain [0043]. Markovic-Mueller et al taught that recombinant soluble VEGFR1 D1-7 variants had significantly higher affinity to VEGF ligand than recombinant soluble VEGFR1 D1-3 variants. The presence of Ig domains 4-7 increased binding affinity for VEGF, presumably due to stabilization through homotypic receptor-receptor contacts in D4-7 (pg 346, col. 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The ordinary artisan previously recognized the ability to express sFlt1 (D1-D6) variants whose C-termini varied in length, as shown below:
SLQDSGTYACRARNVYTGEEILQKKEITIRGEHCNKKAVFSRISKFKSTRNDCTTQSNVKH
SLQDSGTYACRARNVYTGEEILQKKEITIRDQEA (Markovic-Mueller et al) 
SLQDSGTYACRARNVYTGEEILQKKEITIRDQE (Rosendahl et al)
SLQDSGTYACRARNVYTGEEILQKKEITIRDQ (Rosendahl et al)
SLQDSGTYACRARNVYTGEEILQKKEITIRD (Rosendahl et al)
SLQDSGTYACRARNVYTGEEILQKKEITIR (Markovic-Mueller et al; Rosendahl et al)
Instant specification fails to disclose an element of criticality for a sFlt1 (D1-D6) terminating at residue 656 (instant), as opposed to the sFlt1 (D1-D6) variants of Constable et al, Markovic-Mueller et al, and/or Rosendahl et al. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3 and 6-7, Constable et al taught wherein the recombinant vector is adeno-associated virus (AAV) (Abstract, “rAAV.sFLT-1.AAV2 capsid”.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
11. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633